United States Court of Appeals
                              For the First Circuit

No. 15-2178

  ROSA CARMINA RODRIGUEZ; ALEXIS E. AGOSTINI; RAYMOND U. ARROYO;
   CARL C. CHRISTENSEN; ERNESTO L. CRUZ; MANUEL Q. CRUZ; SHIRLEY
 Y.M. CUMMINS; LINDA T. KUAILANI; ROY LYNCH; RAFAEL A. MARTINEZ;
    ALBERT E. MILLER; JULIA Q. NORMAN; HILDAMAR ORTIZ; REGINALD
    KENALIO PUANA; IVAN O. PUIG; CYNTHIA JEAN ROMNEY; VICTOR L.
              ROSARIO; CELIA A. RUIZ; JOEL A. TUTEIN,

                              Plaintiffs, Appellants,

                                        v.

 UNITED STATES OF AMERICA; THE UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT; BETH F. COBERT, Acting Director of the United States
                 Office of Personnel Management,

                              Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Nancy Torresen, Chief U.S. District Judge]


                                      Before

                               Howard, Chief Judge,
                         
                  Dyk,        and Thompson, Circuit Judges.


     Adam H. Charnes, with whom Christin J. Jones, Thurston H.
Webb, and Kilpatrick Townsend & Stockton LLP were on brief, for
appellants.
     Stephanie R. Marcus, Attorney, Appellate Staff, Civil
Division, United States Department of Justice, with whom Benjamin

     
          Of the District of Maine, sitting by designation.
     
          Of the Federal Circuit, sitting by designation.
C. Mizer, Principal Deputy Assistant Attorney General, Rosa E.
Rodríguez-Vélez, United States Attorney, and Marleigh D. Dover,
Attorney, Appellate Staff, Civil Division, United States
Department of Justice, were on brief, for appellees.




                        March 24, 2017
             DYK, Circuit Judge.   Plaintiffs challenge the Office of

Personnel Management’s (“OPM”) regulations that exclude cost-of-

living allowances (“COLAs”)1 from the calculation of retirement

and other benefits.    These COLAs are received by federal employees

working in non-foreign areas located outside the contiguous United

States.   Plaintiffs allege that these regulations are unlawfully

discriminatory under Title VII of the Civil Rights Act of 1964,

Pub L. No. 88-352, 78 Stat. 241, 253–66, and are arbitrary,

capricious, and contrary to law under the Administrative Procedure

Act (“APA”).     The district court dismissed plaintiffs’ complaint.

We affirm.

                                    I.

             Although we conclude that in many respects the merits of

plaintiffs’ claims are not before us, we briefly outline the issues

underlying the dispute.      This case concerns the calculation of

retirement and other benefits for federal employees working in

non-foreign areas located outside the contiguous United States.

These areas include at least Puerto Rico, the U.S. Virgin Islands,

Guam, the Northern Mariana Islands, Hawaii, and Alaska.           In



     1  These cost-of-living allowances, which are based on
differences in geographic location of employment, are distinct
from “cost-of-living adjustments” (also confusingly known as
“COLAs”), which are annual adjustments to federal employment pay
schedules based on inflation. See Beer v. United States, 696 F.3d
1174, 1177 (Fed. Cir. 2012) (en banc).        The cost-of-living
adjustments are not at issue in this case.

                                   - 3 -
addition to their normal salaries, federal employees working in

these       areas     receive   cost-of-living   allowances,   or    COLAs,

calculated based on “living costs substantially higher than in the

District of Columbia.”          5 U.S.C. § 5941(a)(1).    Congress first

provided for such payments (then called “additional compensation”)

in 1948, and Congress provided the President with authority to

issue regulations governing the payments.2

              Pursuant to that congressional authority, on September

16, 1948, President Truman issued Executive Order 10,000, 13 Fed.

Reg. 5453.      In the order, President Truman delegated authority to

the United States Civil Service Commission (“CSC”) (predecessor of

OPM) to prescribe regulations.         13 Fed. Reg. at 5455.   On December

30, 1948, the CSC promulgated the regulations at issue in this

case.       See Territorial Post Differentials and Territorial Cost-

of-Living Allowances, 13 Fed. Reg. 8725 (1948).

              The 1948 CSC regulations provided for COLA payments, but

they stated that COLAs are not part of the “base used in computing”

entitlements such as retirement benefits.          13 Fed. Reg. at 8727,

§ 350.6(f).         This rule excluding COLA payments from basic pay for

retirement purposes persists in OPM’s regulations today.            5 C.F.R.


        2
       See Independent Offices Appropriations Act of 1949, Pub. L.
No. 80-491, § 207, 62 Stat. 176, 194 (1948); Supplemental
Independent Offices Appropriations Act of 1949, Pub. L. No. 80-
862, § 104, 62 Stat. 1196, 1205 (1948); see also 5 U.S.C. § 5941(a)
(“[T]he allowance is paid only in accordance with regulations
prescribed by the President . . . .”).

                                     - 4 -
§ 591.239(b).     The consequence, under the regulations, is that

employees receiving COLA payments earn lower retirement annuities

than they would earn were the COLA payments included in their basic

pay.   We refer to this exclusion of COLA from base pay as the

“exclusionary rule.”

             Plaintiffs    complain    that   the    exclusionary     rule   is

contrary to law because, plaintiffs assert, there is no basis for

the exclusionary rule in either the statute or Executive Order

10,000.   The government contends that the exclusionary rule is

mandated by statute.       The government explains that the statutory

definition of “basic pay” for federal employees in the retirement

laws explicitly excludes “allowances.”              See 5 U.S.C. § 8331(3)

(“‘basic pay’ . . . does not include . . . allowances” under the

Civil Service Retirement System (“CSRS”)); see also id. § 8401(4)

(incorporating the CSRS definition of “basic pay” into the Federal

Employees’    Retirement    System     (“FERS”)).     The   current   statute

governing COLA payments refers to those payments as “allowances.”

Id. § 5941(a)(1).     Therefore, the government reasons, COLAs are

allowances and must be excluded from basic pay.              The government

also notes that COLAs are exempt from federal income tax.              See 26

U.S.C. § 912(2).

             Plaintiffs do not agree that COLAs are “allowances”

within the meaning of the retirement laws.            Plaintiffs argue that

when COLAs were established in 1948, Congress referred to them as

                                      - 5 -
“additional compensation” rather than “allowances.”               See 5 U.S.C.

§     118h    (1952).       Plaintiffs    contend   that   no     interpretive

significance should be attributed to the United States Code’s 1966

recodification,3 when Congress in the COLA statute replaced the

terminology       “additional    compensation”      with   the    “allowances”

terminology.       See H.R. Rep. No. 89-901, at 117 (1965) (“The word

‘allowances’ is substituted for ‘additional compensation’ as a

more apt term and for consistency.”).            Plaintiffs argue that the

1966 recodification was not intended to introduce substantive

changes and, thus, the COLA statute’s mere change in terminology

introducing the label “allowances” in 1966 cannot justify the

exclusionary rule.

               Plaintiffs    further     complain   that    the    rule   also

unlawfully discriminates against COLA payment recipients, many of

whom are minorities that make up significant populations in COLA

areas.       Plaintiffs contend that “today, federal employees in COLA

areas are the only class of federal employees in the United States

whose regular compensation for normal working hours in their place

of permanent residence is not included in their retirement base.”

Plaintiffs’ Br. 11–12.




       3   Act of Sept. 6, 1966, Pub. L. No. 89-554, 80 Stat. 378, 512–
13.

                                       - 6 -
                                           II.

             Plaintiffs are a group of 19 current and former federal

employees working in the non-foreign COLA areas.                  Plaintiffs filed

a class action complaint in the United States District Court for

the District of Puerto Rico challenging the exclusionary rule on

behalf of a putative class of similarly situated current and former

employees and surviving spouses of such employees.                         Plaintiffs

named     the     United     States,   OPM,       and     the    Director    of   OPM

(collectively, “the government”) as defendants.                  The complaint, as

later amended, seeks a declaratory judgment that the exclusionary

rule is arbitrary, capricious, and contrary to law under the APA

and   that      the   rule   unlawfully     discriminates        against    protected

minorities in COLA areas in violation of Title VII, 42 U.S.C.

§ 2000e-16.           With respect to the discrimination claims, the

complaint       alleges      both   that    the    rule     is    the   product    of

discriminatory intent (“disparate treatment” claim) and that it

improperly and adversely impacts minorities (“disparate impact”

claim).

             On August 20, 2015, upon the government’s motion, the

district court dismissed plaintiffs’ amended complaint pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6).                  The court first held that

the disparate impact claim was barred by the safe harbor provision

of Title VII, which provides that “it shall not be an unlawful

employment practice for an employer to apply different standards

                                       - 7 -
of compensation . . . to employees who work in different locations”

absent an intention to discriminate because of protected status.

42 U.S.C. § 2000e-2(h).     The court next determined that plaintiffs

had failed to administratively exhaust their disparate treatment

claim   before     OPM.         Finally,       the    court     held      that      the

nondiscrimination      claims    were    precluded     by     the   Civil       Service

Reform Act of 1978 (“CSRA”), which required plaintiffs to pursue

their claims at the Merit Systems Protection Board (“MSPB”), with

appeal to the Federal Circuit.

            Plaintiffs appeal.      We have jurisdiction pursuant to 28

U.S.C. § 1291.

                                        III.

            We review a district court’s dismissal for lack of

subject matter jurisdiction and for failure to state a claim de

novo.   McCloskey v. Mueller, 446 F.3d 262, 266 (1st Cir. 2006).

We   “accept[]   the   plaintiffs’       well-pleaded       facts    as    true     and

indulg[e] all reasonable inferences to their behoof.”                     Id.

            There is no contention that plaintiffs have failed to

administratively exhaust their disparate impact claim, as opposed

to their other claims.     The question is whether the district court

correctly held that this claim is barred by the safe harbor

provision of 42 U.S.C. § 2000e-2(h).                  Answering this question

requires first determining whether § 2000e-2(h) is a definitional

provision   that   encompasses     disparate         impact   for   both        private

                                    - 8 -
employers and the federal government, or—as plaintiffs argue—an

affirmative defense that only applies to private employers.

             It is, thus, necessary to an understanding of the Title

VII provisions applicable to the federal government to understand

the provisions applicable to private employers—provisions that

pre-date the federal employment provisions.                The Supreme Court

interpreted    the    Title    VII   provisions      applicable   to   private

employers to prohibit employment policies creating a disparate

impact in Griggs v. Duke Power Co., 401 U.S. 424 (1971).                   In

Griggs, the Court explained that “[t]he Act proscribes not only

overt discrimination but also practices that are fair in form, but

discriminatory in operation.”          Id. at 431.       Under Title VII, a

claim for disparate impact covers “practices that are not intended

to discriminate but in fact have a disproportionately adverse

effect on minorities.”          Ricci v. DeStefano, 557 U.S. 557, 577

(2009).

             However, not all employer actions that have a disparate

impact are unlawful.        Section 2000e-2(h) provides a safe harbor

for     employers    that     compensate     their    employees   differently

depending on the location of employment.             It provides, in relevant

part,

        Notwithstanding any other provision of this subchapter,
        it shall not be an unlawful employment practice for an
        employer to apply different standards of compensation,
        or different terms, conditions, or privileges of
        employment . . . to employees who work in different

                                     - 9 -
       locations, provided that such differences are not the
       result of an intention to discriminate because of race,
       color, religion, sex, or national origin.

Id. (emphasis added).            This section does not preclude claims of

intentional         discrimination,     but    it   does    preclude       claims    of

disparate impact.           Candelario Ramos v. Baxter Healthcare Corp. of

Puerto Rico, 360 F.3d 53, 62 (1st Cir. 2004). In Candelario Ramos,

this       court    explained    that   “different       treatment    in    different

locations is permissible absent an intent to discriminate.”                         Id.

at 61.      The court also explained that § 2000e-2(h) does not merely

provide a defense to disparate impact claims, but it instead serves

to define unlawful discrimination.               See id. at 62.      Differences in

compensation depending on location of employment, by itself, is

not unlawful discrimination.            The court concluded:

       The subsection itself is not surprising. Location is
       often a proxy for differences in cost and other
       competitive circumstances; and while Congress could have
       made those circumstances a separate defense, the
       difficulties of showing that a difference in pay
       precisely correlated with a difference in cost would be
       formidable. In effect, different locations are simply
       a safe harbor in cases where there is no intentional
       discrimination.
Id. (citation omitted).

               The Supreme Court has also made clear that, as to

seniority          plans,   §   2000e-2(h)    is    “a   provision     that    itself

‘delineates which employment practices are illegal and thereby

prohibited and which are not.’”4              Lorance v. AT & T Techs., Inc.,


       4   The portion of § 2000e-2(h) relating to seniority plans is
                                        - 10 -
490 U.S. 900, 908 (1989), superseded on other grounds by statute,

Civil Rights Act of 1991, Pub. L. No. 102-166, sec. 112, 105 Stat.

1071, 1078–79 (quoting Franks v. Bowman Transp. Co., 424 U.S. 747,

758 (1976)); see also NAACP, Detroit Branch v. Detroit Police

Officers Ass’n, 900 F.2d 903, 908 (6th Cir. 1990) (explaining that

under Lorance, § 2000e-2(h) “has been regarded as a definitional

provision”).   Plaintiffs argue that the key language of Lorance

(quoted above) is inapposite because that case addressed only the

seniority plan provision of § 2000e-2(h) and not the location-

based safe harbor provision, and that the location-based safe

harbor is an affirmative defense.

          However, we see no reason to read these two portions of

§ 2000e-2(h) differently or to regard the location-based safe

harbor as an affirmative defense. To the extent that circuit cases

before Lorance treated § 2000e-2(h) generally as an affirmative

defense,5 we think they are no longer good law after Lorance.   Nor

is it significant that certain provisions of the Equal Pay Act,




contained in the same clause as the location-based safe harbor;
the clause provides in relevant part, “it shall not be an unlawful
employment practice for an employer to apply different standards
of compensation, or different terms, conditions, or privileges of
employment pursuant to a bona fide seniority or merit system, . . .
or to employees who work in different locations, provided that
such differences are not the result of an intention to discriminate
because of race, color, religion, sex, or national origin.”
     5 See Jackson v. Seaboard Coast Line R. Co., 678 F.2d 992,
1013 (11th Cir. 1982).

                              - 11 -
which bear some resemblance to several provisions in § 2000e-2(h),

have been characterized as affirmative defenses.                    See Washington

Cty.       v.   Gunther,   452   U.S.   161,     168–69   (1981);    Rodriguez   v.

Smithkline Beecham, 224 F.3d 1, 6 (1st Cir. 2000).6

                The relevant legislative history of the 1964 Act also

shows that Congress intended § 2000e-2(h) to explain what is not

unlawful discrimination.          See 110 Cong. Rec. 12,723 (June 4, 1964)

(Statement of Sen. Humphrey) (explaining that the provision “makes

clear that it is only discrimination on account of race, color,

religion, sex, or national origin, that is forbidden by the title.

The [provision] does not narrow application of the title, but

merely clarifies its present intent and effect.”); see also Am.

Tobacco Co. v. Patterson, 456 U.S. 63, 73 n.11 (1982).

                This distinction between defining the scope of liability

and providing an affirmative defense is pertinent to whether the

provision applies to the federal government.                Plaintiffs’ central



       6
       This is not to suggest that every aspect of § 2000e-2(h)
defines the offense. It may be that the “Bennett Amendment,” a
separate portion of § 2000e-2(h), provides an affirmative defense.
The Bennett Amendment provides, “[i]t shall not be an unlawful
employment practice under this subchapter for any employer to
differentiate upon the basis of sex in determining the amount of
the wages or compensation paid or to be paid to employees of such
employer if such differentiation is authorized by the provisions
of section 206(d) of Title 29.”       § 2000e-2(h).    Unlike the
location-based safe harbor, the Bennett Amendment cross-references
29 U.S.C. § 206(d), which as noted above includes four provisions
that have been described as affirmative defenses under the Equal
Pay Act.

                                        - 12 -
argument is that, even if the location-based safe harbor provision

limits liability in the private sector, it is inapplicable to the

federal government.    Plaintiffs reason that the section applies to

“employers,” and Title VII excludes the federal government from

the definition of “employer.”     See 42 U.S.C. § 2000e(b) (“The term

‘employer’ . . . does not include . . . the United States . . . .”).

This court previously assumed, without explanation, that § 2000e-

2(h) applies to the federal government.           Cartagena v. Sec’y of

Navy, 618 F.2d 130, 134–35 (1st Cir. 1980) (per curiam).         We now

confirm that this is so and provide further explanation.

             As originally enacted in 1964, Title VII did not apply

to the federal government.     See Civil Rights Act of 1964, Pub. L.

No. 88-352, § 701(b), 78 Stat. 241, 253; Brown v. Gen. Servs.

Admin., 425 U.S. 820, 825 (1976).          This was accomplished by

excluding     the   federal   government   from    the   definition   of

“employer.”     As a result, each of the substantive provisions of

Title VII prohibiting employment discrimination—as well as the

safe harbor provision of § 2000e-2(h)—applied at that time only to

non-government “employers.”7

             In 1972, Congress extended Title VII coverage to federal

employees.     See Equal Employment Opportunity Act of 1972, Pub. L.



     7 Title VII also applied to employment agencies, labor
organizations, and various types of training programs.  See
generally 42 U.S.C. § 2000e-2.

                                 - 13 -
No. 92-261, § 11, 86 Stat. 103, 111–13 (codified as amended at 42

U.S.C. § 2000e-16).    Rather than simply amend the definition of

“employer” to include the United States, Congress created an

entirely   new   section   of   Title   VII    specifically   (and   only)

applicable to federal employment.       See 42 U.S.C. § 2000e-16.      It

provided in general that

     All personnel actions affecting employees or applicants
     for employment . . . in executive agencies . . . shall
     be made free from any discrimination based on race,
     color, religion, sex, or national origin.
§ 717(a), 86 Stat. at 111 (codified as amended at 42 U.S.C. § 2000e-

16(a)).

           Through the 1972 Act, Congress intended to “accord[]

‘(a)ggrieved (federal) employees or applicants . . . the full

rights available in the courts as are granted to individuals in

the private sector under title VII.’”         Chandler v. Roudebush, 425

U.S. 840, 841 (1976) (quoting S. Rep. No. 92-415, at 16 (1971)).

Thus, “[i]n general, it may be said that the substantive anti-

discrimination law embraced in Title VII was carried over and

applied to the Federal Government.”       Morton v. Mancari, 417 U.S.

535, 547 (1974).8


     8 See Ponce v. Billington, 679 F.3d 840, 844 (D.C. Cir. 2012)
(“It is well-established that [42 U.S.C. § 2000e-16(a)] legislated
for federal employees essentially the same guarantees against . . .
discrimination that previously it had afforded private employees.
Thus, the general provisions of Title VII apply with equal force
in both private and federal-sector cases.” (quotation marks and
citations omitted) (ellipses in original)); Mlynczak v. Bodman,
442 F.3d 1050, 1057 (7th Cir. 2006) (“[T]he substance of the
                                 - 14 -
              It   is    undisputed    that      the   1972    amendment      made   the

prohibition        on   disparate    impact      discrimination       applicable      to

federal employers.           Because, as we have described above, the

definition of disparate impact discrimination is determined, in

part, by the safe harbor provision at issue here, § 2000e-2(h),

the safe harbor provision necessarily applies equally to federal

employers.     In other words, because § 2000e-2(h) limits the scope

of liability, rather than providing an affirmative defense, the

1972     amendments        incorporating         disparate      impact        liability

necessarily included the location-based safe harbor.

              Plaintiffs make much of the fact that in 1972 and the

years    following,       Congress    incorporated       by    reference      into   the

provision     governing      federal       employment     (§    2000e-16)      several

private-sector          provisions    of    Title      VII,    but    chose    not    to

incorporate the safe harbor provision of § 2000e-2(h).                          See 42

U.S.C.    §   2000e-16(d),      (f).       For    example,     §     2000e-16(d)     now



federal employee's right in [§ 2000e-16(a)] is the same as the
more familiar rights assured to all other employees . . . .”);
Larson on Employment Discrimination § 63.02 (2015) (explaining
that § 2000e-16(a) “has usually been interpreted by the courts to
mean that substantive Title VII standards applicable to private
employment were intended to apply to federal workers”); see also
Morales-Vallellanes v. Potter, 605 F.3d 27, 35–36 (1st Cir. 2010)
(“Unlike its private-sector counterpart, Title VII does not
contain an express antiretaliation provision applicable to the
federal government as employer. Nonetheless, we have assumed that
the antiretaliation provision applicable to private employers
operates to prohibit retaliation in the federal sector.” (citation
omitted)).

                                       - 15 -
provides, “[t]he provisions of section 2000e-5(f) through (k) of

this title, as applicable, shall govern civil actions brought

hereunder, and the same interest to compensate for delay in payment

shall be available as in cases involving nonpublic parties.”       The

incorporated sections relate only to enforcement procedures.       The

failure to incorporate the substantive provisions into § 2000e-16

in the years after 1972 hardly suggests that Congress intended

that the substantive standards applicable to private employees

would not apply to federal employees given that was the central

purpose of the 1972 amendments.9

           Plaintiffs argue that more recent amendments to Title

VII also support their position.        Plaintiffs point out that in

1991, Congress amended Title VII again, this time, among other

things, to define and insert a new term, “respondent,” which

includes   the   federal   government    in   certain   newly   enacted

provisions of § 2000e-2.    See Civil Rights Act of 1991, Pub. L.

No. 102-166, § 104, 105 Stat. 1071, 1074.        As amended, § 2000e



     9 The specific incorporation of certain procedural aspects of
the private-sector Title VII sections into the federal provision
was necessary because § 2000e-16 deviated from Title VII’s
procedural scheme.    Through § 2000e-16, Congress created “an
exclusive, pre-emptive administrative and judicial scheme for the
redress of federal employment discrimination.” Brown, 425 U.S. at
829; see also 42 U.S.C. § 2000e-16(b) (permitting the Equal
Employment Opportunity Commission (“EEOC”), inter alia, to
promulgate regulations providing for appropriate remedies); id.
§ 2000e-16(c) (providing the right to file a civil action following
administrative review procedures specific to federal employees).

                               - 16 -
defines “respondent” in relevant part as “an employer . . . or

Federal entity subject to section 2000e-16 of this title.” 42

U.S.C. § 2000e(n).       But Congress did not amend the safe harbor

provision of § 2000e-2(h) to include “respondents.”               Plaintiffs

suggest that this inaction evidences congressional intent that the

safe harbor not apply to the federal government.               We disagree.

Plaintiffs’ inference hardly follows since Congress in 1991 did

not amend any other existing subsections of § 2000e-2 to include

the term “respondent,” and those subsections generally have been

held to apply with equal force to federal employers in keeping

with the purposes of the 1972 amendment.               Adopting plaintiffs’

argument would mean that the substantive provisions applicable to

private employers would not apply to the federal government, a

position inconsistent with established authority.

            We hold that the rule set forth in § 2000e-2(h) applies

to discrimination claims brought against the federal government.

Because plaintiffs conceded that their disparate impact claim

would be precluded by this rule if it applies in this case, we

affirm the district court’s dismissal of the disparate impact

claim.

                                     IV.

            The   next   question    is      whether   the   district   court

correctly    dismissed     plaintiffs’        intentional     discrimination

(disparate treatment) claim for lack of administrative exhaustion.

                                    - 17 -
It is settled that a federal court will not entertain employment

discrimination             claims     brought         under       Title     VII      unless

administrative remedies have first been exhausted.                               Fantini v.

Salem    State     Coll.,       557   F.3d     22,    26    (1st    Cir.    2009).        The

requirement of administrative exhaustion serves to “provide the

employer      with      prompt      notice    of    the    claim    and    to    create    an

opportunity for early conciliation.”                      Id.    It is equally settled

that an exhaustion requirement applies to federal employees as

well as private sector employees.                   42 U.S.C. § 2000e-16(c); Green

v. Brennan, 136 S. Ct. 1769, 1775 (2016); Velazquez-Ortiz v.

Vilsack, 657 F.3d 64, 71 (1st Cir. 2011).

              In     the    federal     employment         context,       the    exhaustion

requirement demands that, as a prerequisite to filing suit in

district court, a federal employee “seek relief in the agency that

has allegedly discriminated against him.”                       Brown, 425 U.S. at 832.

This means that a complainant must first file a formal complaint

with    the   Equal        Employment    Opportunity            (“EEO”)   office    of    the

allegedly discriminating agency.                     See 29 C.F.R. § 1614.106(a).

The    complaint        “must    be   sufficiently         precise    to    identify      the

aggrieved individual and the agency and to describe generally the

action(s) or practice(s) that form the basis of the complaint.”

Id. § 1614.106(c).

              A later civil action in district court is limited to the

allegations        of      discrimination          first    presented       in     the    EEO

                                             - 18 -
complaint.     Velazquez-Ortiz, 657 F.3d at 71 (“The fact that a

complainant has filed an EEO complaint does not open the courthouse

door to all claims of discrimination.”); Morales-Vallellanes v.

Potter, 339 F.3d 9, 18 (1st Cir. 2003) (“[Plaintiff’s] Title VII

cause of action is limited to those discrimination and retaliation

allegations in his amended complaint that were previously the

subject of a formal EEO complaint.”). “This exhaustion requirement

is no small matter; it ‘is a condition to the waiver of sovereign

immunity’ and thus ‘must be strictly construed.’”     Vazquez-Rivera

v. Figueroa, 759 F.3d 44, 47–48 (1st Cir. 2014) (quoting Irwin v.

Dep’t of Veterans Affairs, 498 U.S. 89, 94 (1990)).

             Plaintiffs   here   do   not   dispute   these   general

requirements or that OPM here is the relevant agency to which they

needed to submit their allegations of discrimination.         Rather,

they contend that they satisfied the exhaustion requirements as to

their disparate treatment claim.

             The problem is that plaintiffs raised in their EEO

complaint to OPM only a claim for disparate impact, and not

disparate treatment.      At the heart of a claim for disparate

treatment is a showing of the defendants’ “discriminatory intent

or motive.”    Ricci, 557 U.S. at 577; see also Ray v. Ropes & Gray

LLP, 799 F.3d 99, 112–13 (1st Cir. 2015).        Plaintiffs’ various

filings with the OPM EEO office repeatedly and explicitly alleged

that the exclusionary rule has a discriminatory adverse impact on

                                 - 19 -
protected minorities.    For example, the addendum to each complaint

has an entire section entitled, “The Agency’s Exclusionary Rule

Has a Disparate Impact on Racial and Ethnic Minorities in Violation

of the Civil Rights Act.”      J.A. 528.    There is no discussion of

discriminatory intent in that section or elsewhere in the addendum.

            Likewise,   the   supporting    memorandum   submitted    by

plaintiffs to OPM makes clear that plaintiffs asserted only a claim

for disparate impact.    The memorandum includes a section entitled,

“OPM’s Salary Decisions Result in a Disparate Impact in Violation

of 42 U.S.C. § 2000e-16,” but does not contain any discussion of

discriminatory intent.    J.A. 594–95.     It explains that “[i]n this

case, discrimination is occurring by reason of the ‘disparate

impact’ of the agency’s actions on protected minorities.”       Id. at

594.    It points out that “[a] party need not show any intent or

motive to discriminate” to make out a case for disparate impact.

Id.    It explains that “[w]hile there may be no discernible intent

to discriminate against these minorities, the effect of exclusion

statistically falls on racial minorities without any justifiable

reason.    This practice therefore has a disparate impact on these

racial minorities.”      Id. at 595 (emphasis added).        Elsewhere

throughout the 58-page memorandum, plaintiffs refer repeatedly to

the exclusionary rule’s “disparate adverse impact” or effect.        See

J.A. 546, 568, 575, 589, 591.



                                - 20 -
            Not only does the memorandum omit any allegation that

OPM acted with discriminatory intent, but also it posits that when

the CSC promulgated the rule excluding COLAs from the retirement

base, “the agency simply acted in haste and erred as a result.”

J.A. 578–79.      This suggests that plaintiffs were not alleging

intentional discrimination.

            Although     plaintiffs’   submissions   are   sprinkled   with

general allegations that the exclusionary rule “discriminates

against protected minorities, in violation of 42 U.S.C. § 2000e-

16,”    they   contain     no   specific    allegations    of   intentional

discrimination.    E.g. J.A. 524.10        The closest plaintiffs come to


       10
        See also J.A. 800 (Formal EEO Class Complaint of Rosa C.
Rodriguez: “The agency’s failure to include COLA in the retirement
base discriminates against the large numbers of racial and ethnic
minorities employed in non-foreign areas. Such discrimination has
been unlawful since 1964. This discrimination was compounded in
1990, when the locality pay program was enacted. By continuing to
exclude COLA from the retirement base, while locality pay is
included, OPM has increased the discrimination which previously
existed.”). The EEO complaints filed by other class members in the
record include similar language.
     For background, in 1990 “locality pay” was established and
made available to federal employees working within the contiguous
United States.   See Federal Employees Pay Comparability Act of
1990, Pub. L. No. 101-509, § 529, 104 Stat. 1389, 1427 (1990).
Like COLAs, locality pay is compensation that employees receive
due to higher costs of living in certain geographic areas. See 5
U.S.C. § 5304(d)(1). But locality pay is different from COLAs for
benefits purposes.   Unlike COLAs, locality pay is included in
“basic pay” for purposes of retirement calculations, 5 U.S.C.
§ 5304(c)(2)(A).
     In 2009, Congress created a transition program to make
locality pay available to federal employees living in COLA areas.
Non-Foreign AREA Retirement Equity Assurance Act, Pub. L. No. 111-
                                   - 21 -
alleging intentional discrimination appears in one sentence in the

memorandum that ambiguously states that the agency’s rules and

practices “discriminate against employees in non-foreign areas and

have a disparate adverse impact on racial and ethnic minorities in

violation of 42 U.S.C. § 2000e-16.”      J.A. 546 (emphasis added).

Any reasonable person reviewing plaintiffs’ materials in their

overall context would have understood that plaintiffs alleged only

a disparate impact claim.

          Nor can a disparate impact allegation somehow encompass

an intentional discrimination claim on the theory that the agency

would have investigated intent in connection with the disparate

impact claim.   See Thornton v. United Parcel Serv., Inc., 587 F.3d

27, 31–32 (1st Cir. 2009) (“[T]he scope of a civil action is not

determined by the specific language of the charge filed with the

agency, but rather, may encompass acts of discrimination which the

. . . investigation could reasonably be expected to uncover.”)

(citation omitted); Fantini, 557 F.3d at 27; Jorge v. Rumsfeld,

404 F.3d 556, 565 (1st Cir. 2005).     Courts have contrasted claims

of disparate treatment and disparate impact as involving different

facts and evidence,11 and given the significant differences between


84, tit. XIX, subtitle B, §§ 1911-19, 123 Stat. 2190, 2619-27
(2009).  There is no contention that the 2009 Act affects this
appeal.
     11 See Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,
252 n.5 (1981) (“We have recognized that the factual issues, and
therefore the character of the evidence presented, differ when the
                              - 22 -
those theories, other circuits have held that an administrative

charge raising one theory generally does not exhaust the other.12

We reach the same conclusion.

            Plaintiffs        alternatively       argue    that     they    raised

intentional discrimination in a statement later filed with the

EEOC (but not with OPM in the first instance).              The district court

held    that   this    statement       does     not   satisfy     the   exhaustion

requirement.    We agree.

            Federal        employees    pursuing      a   class    complaint     of

discrimination,       as    plaintiffs    do     here,    are     subject   to   an

administrative exhaustion procedure that differs in some respects


plaintiff claims that a facially neutral employment policy has a
discriminatory impact on protected classes.”); Jones v. City of
Boston, 752 F.3d 38, 46 (1st Cir. 2014) (“Notably, a disparate
impact claim can succeed even where the employer did not intend to
discriminate. This distinguishes the disparate impact cause of
action from the more traditional disparate treatment approach to
proving discrimination.” (citation omitted)).
       12
        See Abdus-Shahid v. Mayor and City Council of Baltimore,
No. 15-2181, 2017 WL 35725, at *7 (4th Cir. Jan. 4, 2017)
(disparate treatment charge did not exhaust disparate impact);
Burgis v. N.Y. City Dep’t of Sanitation, 798 F.3d 63, 71 (2d Cir.
2015) (same); Pacheco v. Mineta, 448 F.3d 783, 792 (5th Cir. 2006)
(same); Diersen v. Walker, 117 F. App’x 463, 465–66 (7th Cir. 2004)
(same); Brown v. Puget Sound Elec. Apprenticeship & Training Trust,
732 F.2d 726, 730 (9th Cir. 1984) (“Any investigation of whether
[plaintiff’s] application was rejected as the result of disparate
impact would not have encompassed her subsequent claim that when
she reapplied to the program she was subjected to intentional sex
discrimination.”); but cf. Gomes v. Avco Corp., 964 F.2d 1330,
1334–35 (2d Cir. 1992) (disparate treatment allegation exhausted
disparate impact claim where disparate treatment allegation was
based on instances of alleged differential treatment related to a
facially neutral rule).

                                       - 23 -
from   the    procedures      governing   individual     complaints.      See

generally 29 C.F.R. § 1614.204.           But even with respect to class

complaints, the complainant must submit his allegations to the

allegedly discriminating agency.          The complainant must file the

class complaint “with the agency that allegedly discriminated.”

Id. § 1614.204(c)(2).          The class complaint “must identify the

policy or practice adversely affecting the class as well as the

specific     action   or    matter   affecting   the   class   agent.”    Id.

§ 1614.204(c)(1).          Plaintiffs did not satisfy this requirement

with respect to their disparate treatment claim.

             But plaintiffs point out that, after the agency EEO

office receives a formal class complaint, the agency forwards the

complaint and other materials to the EEOC, where the complainant

has a limited opportunity to elaborate on his allegations.                Id.

§ 1614.204(d)(1).      Here, OPM forwarded plaintiffs’ class complaint

materials to the EEOC on June 19, 2013.           On January 15, 2014, the

EEOC requested that the parties submit briefing as to whether

plaintiffs     met    the    certification    requirements     for   a   class

complaint (such as commonality, numerosity, etc.).              In response,

plaintiffs filed with the EEOC a “Statement in Support of Class

Certification,” in which they alleged for the first time that

“[t]he acts and omissions of OPM . . . were based at least in part

on discriminatory intent by the agency and its predecessor, the

[CSC].” J.A. 640, 643. Plaintiffs assert that this was sufficient

                                     - 24 -
for exhaustion.      We disagree.     Plaintiffs were required to present

their claims in the first instance to the agency alleged to have

engaged in discrimination.13

             Plaintiffs rely on several non-federal-sector district

court     cases   which   suggest   that    later   EEOC    filings   might    be

sufficient    to    exhaust,   even    if   the   initial   EEOC   charge     was

incomplete.14      But these cases do not excuse presenting the claim

first to the relevant agency in the federal employer context.

             In sum, plaintiffs failed to exhaust their claim for

disparate treatment with the OPM EEO Office, and their later

filings to the EEOC did not cure this flaw.                  Accordingly, the

district court properly dismissed the disparate treatment claim.



     13 To be sure, the regulations appear to contemplate that in
some instances the EEOC may remand to the agency for consideration
of new allegations. See 29 C.F.R. § 1614.204(d)(3) (explaining
that if an allegation was not previously discussed with the
counselor, and the agent provides a satisfactory explanation for
this omission, the “administrative judge shall refer the
allegation to the agency for further counseling” before
consolidating the allegation with the class complaint); id.
§ 1614.204(d)(4) (explaining that if the agent provides
information that “contains new allegations outside the scope of
the complaint, the administrative judge shall advise the agent how
to proceed on an individual or class basis concerning these
allegations”).    No such remand occurred here, and none was
requested.
     14See Benbow v. State Univ. of N.Y.-New Paltz, No. 1:11-CV-
0870 LEK/CFH, 2014 WL 1871863, at *4 (N.D.N.Y. May 8, 2014) (“A
plaintiff may exhaust her claims not only in her initial
administrative charge, but also in subsequent submissions to the
EEOC.”); Huda v. Lockheed Martin, No. CIV. A. 07-9090, 2008 WL
191300, at *3 (E.D. La. Jan. 22, 2008).

                                      - 25 -
                                            V.

            Finally, the district court held that plaintiffs’ non-

discrimination challenges were precluded by the CSRA.                       These non-

discrimination       claims     seek    a    declaratory       judgment      that    the

exclusionary rule is arbitrary, capricious, and contrary to law

under the APA.       See 5 U.S.C. § 706.

            As an initial matter, the government and the district

court suggest that, because the relevant OPM regulations were

published more than six years prior to the date on which plaintiffs

filed     their    complaint     in    district       court,    the       court     lacks

jurisdiction       over   plaintiffs’            non-discrimination         challenges

because those challenges are barred by the six-year statute of

limitations applicable to APA claims.                 See 28 U.S.C. § 2401(a);

Trafalgar Capital Assocs., Inc. v. Cuomo, 159 F.3d 21, 34 (1st

Cir. 1998).

            While this may be true for procedural challenges, the

statute    of     limitations    does       not   require   that      a    substantive

challenge to a regulation alleging that an agency exceeded its

constitutional or statutory authority be brought within six years

after the regulation is adopted when the challenge arises (1) in

response to application of the regulation to the challenger; or

(2) after the agency denies a plaintiff’s petition to amend or

rescind a regulation.         See Dunn-McCampbell Royalty Interest, Inc.

v. Nat’l Park Serv., 112 F.3d 1283, 1287 (5th Cir. 1997); Wind

                                       - 26 -
River Min. Corp. v. United States, 946 F.2d 710, 715 (9th Cir.

1991); Pub. Citizen v. Nuclear Reg. Comm’n, 901 F.2d 147, 152 (D.C.

Cir. 1990).         Because plaintiffs assert that the regulation is

invalid as applied to them, their challenge is not barred by the

fact that the challenge was brought later than six years after the

regulation was adopted.

                                       A.

             “The    CSRA   established      a   comprehensive    system    for

reviewing    personnel      action   taken    against   federal   employees.”

United States v. Fausto, 484 U.S. 439, 455 (1988); see also Roth

v. United States, 952 F.2d 611, 614 (1st Cir. 1991).                       This

framework provides the exclusive mechanism for challenging adverse

personnel actions in federal employment.           In general, an aggrieved

federal employee or applicant may appeal to the MSPB.               5 U.S.C.

§ 7701(a).    Subject to limited statutory exceptions, the appellant

may then petition for review of the MSPB’s decision to the Federal

Circuit.     Id. § 7703(b)(1)(A).

             A federal employee generally may not pursue alternative

routes of judicial review, such as by filing a civil action in

district court under the APA. The Supreme Court has recognized the

primacy of the CSRA administrative review process starting at the

MSPB and culminating in judicial review at the Federal Circuit.

In Fausto, the Court explained that “[a] leading purpose of the

CSRA was to replace the haphazard arrangements for administrative

                                     - 27 -
and judicial review of personnel action, part of the ‘outdated

patchwork of statutes and rules built up over almost a century’

that was the civil service system.” 484 U.S. at 444 (quoting S.

Rep. No. 95–969, at 3 (1978)).          Given the remedies provided at the

MSPB and on appeal to the Federal Circuit, “Congress intended to

deny such employees an additional avenue of review in district

court.”   Elgin v. Dep’t of Treasury, 132 S. Ct. 2126, 2134 (2012).

            This    court   has        likewise     recognized   that     “[t]he

legislative history of the CSRA establishes beyond dispute that

Congress intended that statute to provide an exclusive procedure

for challenging federal personnel decisions.”               Roth, 952 F.2d at

615 (quoting Berrios v. Dep’t of Army, 884 F.2d 28, 31 (1st Cir.

1989)); Montplaisir v. Leighton, 875 F.2d 1, 3 (1st Cir. 1989)

(noting that “the Court . . .            has jealously guarded [the] CSRA

against inconcinnous judicial incursions”).

            These limitations apply as well to retirement claims,

which are first reviewed by OPM and thereafter by the MSPB and the

Federal Circuit.      The CSRA and the statutory retirement systems

(such as the CSRS and FERS) are overlapping statutory schemes that

“specif[y] the benefits to which federal employees and their

survivors   are    entitled,    and     provide[]    a   reticulated    remedial

regime    for   beneficiaries     to    secure     review—including     judicial

review—of benefits determinations.”               Fornaro v. James, 416 F.3d

63, 66 (D.C. Cir. 2005); see also Lindahl v. Office of Pers. Mgmt.,

                                       - 28 -
470   U.S.    768,    771–75,   792    (1985)    (“Sections   1295(a)(9)     and

7703(b)(1) together appear to provide for exclusive jurisdiction

over MSPB decisions in the Federal Circuit, and do not admit any

exceptions for disability retirement claims.”).

             This     statutory   regime        provides   that   OPM     “shall

adjudicate all claims” regarding retirement benefits.                   5 U.S.C.

§ 8347(b) (CSRS); accord id. § 8461(c) (FERS).             After OPM renders

a final decision, the statutes provide for review of OPM benefits

determinations by the MSPB.           Id. §§ 8347(d)(1) (CSRS), 8461(e)(1)

(FERS).      Employees dissatisfied by the decision of the MSPB may

petition for review in the Federal Circuit.                Id. § 7703(b)(1).

The consequence of this extensive remedial framework is that

generally the plaintiff must pursue retirement benefits claims

first at OPM, then at the MSPB, and finally at the Federal Circuit.

             Plaintiffs contend that their claims are outside the

scope of this remedial scheme because their challenge is to an

agency regulation and not to individual benefits determinations.

However, in a case similar to this one, the District of Columbia

Circuit recognized that the CSRA precludes review of agency actions

involving retirement benefits, even if those actions have broad

application.         In Fornaro, a group of federal law enforcement

officers and firefighters brought an action in district court

seeking declaratory relief compelling OPM to grant them greater

retirement annuities.       416 F.3d at 65.       The plaintiffs argued that

                                      - 29 -
CSRA preclusion did not apply because their claims asserted “a

collateral, systemwide challenge to OPM policy.”            Id. at 67.

Writing for the court, then-Judge Roberts held that the CSRA’s

“remedial provisions are exclusive,” id. at 66, and “[a]llowing an

alternative   route   to   relief   in   the   district   court   because

plaintiffs frame their suit as a systemwide challenge to OPM policy

would substitute an entirely different remedial regime for the one

Congress intended to be exclusive,” id. at 68.

           It does not make any difference that this case includes

a challenge to an OPM regulation rather than a policy and that the

MSPB has determined that it does not have jurisdiction to review

substantive challenges to OPM regulations.15      In Elgin, the Supreme

Court held that the CSRA review scheme was the exclusive route for

discharged federal employees to contest their removal despite the

fact that their petitions challenged the constitutionality of a

statute.   See 132 S. Ct. at 2131, 2136.        The petitioners argued

“that the CSRA review scheme provides no meaningful review of their

claims because the MSPB lacks authority to declare a federal

statute unconstitutional.”    Id. at 2136.     Without deciding whether



     15 See Latham v. U.S. Postal Serv., 2012 M.S.P.B. 20, ¶ 18
(2012), superseded on other grounds by regulation, Practices and
Procedures, 80 Fed. Reg. 4489, 4496 (Jan. 28, 2015) (codified at
5 C.F.R. § 1201.57(a)(4), (b)), as recognized in Lojewski v. U.S.
Postal Serv., AT-0353-16-0069-I-1, 2016 WL 5939682, at ¶ 18
(M.S.P.B. Oct. 11, 2016), and Kingsley v. U.S. Postal Serv., 2016
M.S.P.B. 21, ¶ 10 (2016).

                                - 30 -
the MSPB, in fact, lacks such authority, the Court explained that

the constitutional issue could be “meaningfully addressed” in the

Federal    Circuit,         “an    Article     III    court    fully        competent    to

adjudicate petitioners’ claims.”                     Id. at 2137.           If the CSRA

requires MSPB exhaustion of challenges to federal statutes, it

certainly also requires MSPB exhaustion of challenges to agency

regulations, at least where the claim arises as part of a challenge

to a specific agency determination applicable to the plaintiffs

rather    than    to       the   adoption    of   the     regulation    in     the   first

instance.

                                             B.

            Plaintiffs attempt to escape the preclusive effect of

the CSRA by arguing that they have brought a “mixed case” involving

both discrimination and non-discrimination claims.                           Typically a

“mixed    case”    is        one   “in   which       an   employee     challenges       as

discriminatory         a    personnel       action    appealable       to    the     MSPB.”

Kloeckner v. Solis, 133 S. Ct. 596, 602 (2012).                        Under 5 U.S.C.

§ 7702, a federal employee can bring a mixed case in district court

without following the MSPB route.                 “A federal employee bringing a

mixed case . . . may first file a discrimination complaint with

the agency itself” (here, the OPM EEO office) and “[i]f the agency

decides against her, the employee may then either take the matter

to the MSPB or bypass further administrative review by suing the



                                         - 31 -
agency in district court.”            Kloeckner, 133 S. Ct. at 601; see also

5 U.S.C. § 7702(a)(2).

             The    government      contends    that,      in    contrast   to   cases

involving employment actions, the mixed case framework does not

excuse a claimant from exhausting non-discrimination claims for

retirement benefits through the MSPB before proceeding to district

court, relying on Kerr v. Jewell, 836 F.3d 1048, 1057 (9th Cir.

2016).     In      Kerr,    the    Ninth   Circuit    held      that    Whistleblower

Protection Act (“WPA”) claims involved in a mixed case could not

be heard in district court where the complainant had not first

presented those claims to the MSPB.                  Id.     Kerr relied in large

part on the fact that the allegedly retaliating agency declined

jurisdiction to decide a WPA claim.              See id. at 1056.

             Here, OPM plainly had authority to render a decision on

the non-discrimination claims, even if particular issues (e.g.,

the    challenge       to    OPM    regulations)       lie      outside     of   OPM’s

jurisdiction. See Lisanti v. Office of Pers. Mgmt., 573 F.3d 1334,

1340   (Fed.    Cir.       2009)   (holding    that   OPM       could   entertain   an

employee’s      benefits      claim   challenging       the     employing    agency’s

interpretation of “basic pay” under the CSRS because the CSRS is

“a statute that OPM itself is required to administer”).                     Also, OPM

did not decline to exercise jurisdiction.                       We need not decide

whether the government’s view is correct in the WPA context.                     Kerr

has no application to situations such as here where the agency has

                                       - 32 -
jurisdiction to render a decision on the benefits claims in the

first instance and has not declined jurisdiction.

           Nonetheless, plaintiffs cannot bring a mixed case suit

involving non-discrimination claims in district court unless there

has been a “personnel action appealable to the MSPB.”         Kloeckner,

133 S. Ct. at 602.      The statute requires that a mixed case include

“an action which the employee or applicant may appeal to the

[MSPB].”   5 U.S.C. § 7702(a)(1)(A), (a)(2)(A).         The regulations

likewise define a “mixed case complaint” with an EEO office as “a

complaint of employment discrimination filed with a federal agency

. . . related to or stemming from an action that can be appealed

to the [MSPB].”       29 C.F.R. § 1614.302(a)(1).    This does not mean

that an employee must actually appeal the action to the MSPB, but

he must identify an action that could be appealed to the MSPB.          If

there is such an appealable action, it is possible to bypass the

MSPB and file a mixed case in district court as explained above.

But here, it is clear that plaintiffs never secured an action

appealable to the MSPB.

           In   the    context   of   retirement   benefits   claims,   in

general, an employee may appeal to the MSPB only an OPM final

decision on an application for benefits.16 See 5 C.F.R. §§ 831.110,


     16 Plaintiffs argue that the MSPB has broad jurisdiction to
review any OPM actions “affecting the rights or interests of an
individual or of the United States under” the federal retirement
laws.   5 U.S.C. §§ 8347(d), 8461(e).    Contrary to plaintiffs’
                                  - 33 -
841.308.    A final decision by OPM is a written decision that is

either designated as final by OPM, see id. §§ 831.109(f)(2),

841.307, or a reconsideration decision issued by OPM after its

initial decision, see id. §§ 831.109(f)(1), 841.306(e).          See Keira

v. Merit Sys. Prot. Bd., 396 F. App’x 703, 704 (Fed. Cir. 2010)

(per curiam).

            Plaintiffs   identify     three   OPM   actions   that,     they

contend, were appealable to the MSPB: (1) OPM’s initial failure to

respond to plaintiffs’ benefits claims, which plaintiffs styled as

applications for benefits; (2) OPM’s issuance of a Final Interview

Letter terminating EEO counseling on May 17, 2013; and (3) the

failure of OPM’s EEO office to make a final decision within 120

days of the filing of plaintiffs’ formal class complaint.               But

none of these actions constitutes a final decision from OPM on any

application   for   benefits,   and   therefore,    plaintiffs   have    not

secured a final decision from OPM that "the employee or applicant

may appeal to the [MSPB]."      5 U.S.C. § 7702(a)(1)(A), (a)(2)(A).

            Plaintiffs first argue that OPM initially failed to

respond to their benefits claims, styled as applications for

benefits,     “regarding     the      unlawful      discrimination       and

miscalculation of annuities.”         Plaintiffs’ Reply Br. 23.         They


suggestion, these statutes do not provide broad MSPB jurisdiction
untethered to the regulations providing for MSPB review of a “final
decision” of OPM. See Poole v. Dep’t of Army, 2012 M.S.P.B. 32,
¶ 10 (2012).

                                   - 34 -
assert—in a single sentence and with no citation to authority—that

“OPM’s failure to respond to any of [p]laintiffs’ attempts to

address their claims constituted a rejection of those claims.”

Id.   But such a failure to respond does not amount to a final

decision   under     the     applicable     regulations,   see   5   C.F.R.

§§ 831.109(f), 841.306(e), 841.307 (requiring a final decision

from OPM to be in writing), though OPM’s failure to respond may

sometimes be considered an appealable action.17         Because plaintiffs

eschewed any effort to meaningfully develop the argument that OPM’s

initial failure to respond constituted a rejection of plaintiffs’

claims (or to support that argument with any authority), we need

not consider it.      See United States v. Zannino, 895 F.2d 1, 17

(1st Cir. 1990) (“[I]ssues adverted to in a perfunctory manner,

unaccompanied   by    some   effort   at    developed   argumentation,   are

deemed waived.”).18


      17
       The MSPB “has recognized a limited exemption to” the final-
decision jurisdictional rule and “has found this exception
applicable where it appeared that OPM had no intention of issuing
a reconsideration decision or other further decision in the case”
or “where OPM ‘improperly failed to respond to [a claimant’s]
repeated requests for a decision.’” Keira, 396 F. App’x at 705
(quoting McNeese v. Office of Pers. Mgmt., 61 M.S.P.R. 70, 74
(1994)).
      18
       We have no occasion in this case to address the application
of the appealability requirement of a mixed case under 5 U.S.C. §
7702(a)(1)-(2) in circumstances where, although OPM has not issued
a final decision on an application for benefits, the MSPB would
determine that it has jurisdiction to entertain an appeal under
the limited exception to the final-decision rule. See supra note
17. We therefore express no opinion on this issue.

                                   - 35 -
             Second, plaintiffs argue that the Final Interview Letter

terminating counseling sent by an OPM Senior EEO Specialist was an

OPM action appealable to the MSPB.                   Once again, however, we

disagree.     The OPM letter was not an OPM decision on plaintiffs’

benefits claims—let alone a final decision—under the applicable

regulations.         See   5    C.F.R.    §§   831.109(c),      (f),   841.305(a),

841.306(e), 841.307.           For one thing, the letter did not purport to

address plaintiffs’ non-discrimination claims.                  Instead, the EEO

specialist     was    clearly      addressing      plaintiffs’    discrimination

claims:     “Management’s          response       into    the    allegations    of

discrimination was that the issues are a matter of law and the

‘statutes allow for no discretion on the part of OPM.                      In the

absence of discretion, there can be no improper discrimination.’”

J.A. 976 (emphasis added and omitted).                   Indeed, the letter was

sent along with the notice informing plaintiffs of their right to

file a formal discrimination complaint with OPM’s EEO office in

accordance with 29 C.F.R. § 1614.105(d).19

             Third, plaintiffs suggest that their later filing of a

formal EEO class complaint (described above in Part IV) gave rise


     19Because plaintiffs failed to raise the issue in their brief,
we need not decide whether the OPM letter constituted an implicit
denial of their benefits claims. See Adkins v. Office of Pers.
Mgmt., 2006 M.S.P.B. 351, ¶¶ 9-10 (2006) (concluding that MSPB had
jurisdiction to review OPM’s implicit denial of a claim for
retirement benefits); cf. Adams v. Shinseki, 568 F.3d 956, 961
(Fed. Cir. 2009) (explaining the “implicit denial” rule applicable
to veterans benefits determinations).

                                         - 36 -
to an OPM action appealable to the MSPB.          Plaintiffs argue that

under 5 U.S.C. § 7702(e)(2), the OPM EEO office’s failure to

resolve plaintiffs’ administrative class complaint within 120 days

is an action (or inaction) that is appealable to the MSPB.            To be

sure, an employee may appeal a mixed case complaint originally

filed with an agency EEO office to the MSPB (or pursue the claims

in district court) if the agency EEO office fails to resolve the

complaint within 120 days.      5 U.S.C. § 7702(e)(1)(A), (2).          But

this framework requires the existence of a valid mixed case

complaint in the first place—i.e., an administrative complaint

alleging some other agency action that is within the MSPB’s

appellate jurisdiction.      The statute and regulations are clear

that in order to be a “mixed case complaint,” an EEO complaint

must identify some agency action that is appealable to the MSPB.

There was no such action here.

          Because plaintiffs did not obtain a final decision from

OPM regarding their applications for benefits, they had no basis

for bypassing the MSPB and filing their non-discrimination claims

in district court as a mixed case.

                                  VI.

          In   sum,   the   district   court   properly   concluded    that

plaintiffs’ disparate impact claim is barred by the location-based

safe harbor provision of 42 U.S.C. § 2000e-2(h); that plaintiffs

have not exhausted their administrative remedies as to their

                                 - 37 -
disparate treatment claim; and that plaintiffs’ non-discrimination

claims were precluded by the CSRA.    Accordingly, we affirm.

     AFFIRMED.




                             - 38 -